McCulloch, C. J., (Dissenting). I am unable to reconcile the views expressed by the majority .in the opinion in this case with the former decisions of this court with respect to the jurisdiction of the probate court over the estate of infants and deceased persons, and the presumption attending the judgments of those courts in the exercise of that jurisdiction. It has always been declared by this court, in the earliest decisions as well as recent ones, that the probate court is a court of superior jurisdiction, and that the sale by an administrator or guardian under orders of the probate court “is a proceeding m rem by a superior court having jurisdiction of the subject matter * * * and consequently all reasonable presumptions must be indulged in favor of the regularity of the proceedings.” Borden v. State, 11 Ark. 519; Marr ex parte, 12 Ark. 87; Rogers v. Wilson, 13 Ark. 507; Sturdy v. Jacoway, 19 Ark. 499; Apel v. Kelsey, 52 Ark. 341; Alexander v. Hardin, 54 Ark. 480. In the case of Apel v. Kelsey, supra, which involved a question of the validity of a private sale, of land under orders of the probate court, there being no statute authorizing such a sale, Mr. Justice Sandels, in delivering the opinion, after restating the rule so often announced by this court that the probate court was a court of superi- or jurisdiction, and that “all presumptions are in favor of the propriety of its acts,” said: “It is impossible upon principle to distinguish the . question here presented from those so often decided heretofore; and in obedience to the settled doctrine of this court, fixing the character of the probate court, and the effect of its judgments, we hold that a private sale of land by an administrator, upon order of that court, is not void when confirmed.” One of the few cases which appears to express the contrary doctrine is that of Myrick v. Jacks, 33 Ark. 425, which was expressly condemned by this court is the recent case of Watson v. Henderson, 98 Ark. 63. In the reference to that case, we said: ‘‘ Therefore the language of the court above quoted, while applicable to the jurisdiction of probate courts in 1865, was not applicable to the jurisdiction of such courts in 1878, when the opinion in Myrick v. Jacks was rendered. Nor is it applicable in the present case. For, as we have shown above, the Act of April 22, 1873, gave to the circuit courts jurisdiction to order guardians to make sale of the lands of their wards and to invest the proceeds in other real estate, and the Constitution of 1874 vested exclusively in the probate courts the jurisdiction ‘in matters relative to the estates of deceased persons, guardians,’ etc., that theretofore had been vested in the circuit court.” The record in the present case shows that the guardian was directed to invest certain funds in real estate, and he complied with the order of the court and asked credit for the funds s,o invested. The present objection to the allowance constitutes a collateral attack on the former order of the probate court which I think, according to the settled doctrine of this court ought not to be permitted. The statute (Kirby’s Digest, section 3801), authorizes the probate court to direct a guardian or curator to invest the funds of his ward in real estate. It is true this authority is limited to funds which arise from the sale of real estate for reinvestment, but where the court orders the funds invested there is a presumption when the inquiry arises collaterally, that they were funds over which the court exercised that kind of authority. It is unnecessary for me to cite the decisions of this court which hold that where there is a presumption attending the record of a court of superior jurisdiction, that presumption is as complete from mere silence of the record as it is where there is an affirmative showing of regularity in the record itself. It seems to me that this decision goes very far towards unsettling the law which has heretofore been regarded as so well settled on this subject. I dissent, therefore, from the conclusions announced in the opinion of the majority.